Citation Nr: 1507419	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-12 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a traumatic brain injury (TBI).

9.  Entitlement to service connection for a sleep disorder.

10.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

11.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip disability.

12.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a sleep disorder.

13.  Entitlement to restoration of a 60 percent rating for asthma.

14.  Entitlement to an increased rating for asthma.

15.  Entitlement to an effective date earlier than November 30, 1998, for the award of service connection for asthma.

16.  Entitlement to an effective date earlier than September 21, 2005, for the award of a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2005, September 2008, August 2009, and March 2010 by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that issues arising from a December 2005 rating decision, addressed in an August 2007 statement of the case, and perfected by a December 2007 substantive were withdrawn by the Veteran and his accredited representative in October 2008.  The Veteran's January 2009 correspondence, in essence, requesting that the appeal for certain issues be reinstated was accepted as a request to reopen the claims by the Agency of Original Jurisdiction (AOJ) and the Board finds the request was not a timely substantive appeal to reinstate the prior appeal.  The withdrawn appeal issues have been included in this decision for appropriate appellate action and to clarify the procedural history of the case.  The Board notes that service connection was subsequently established for a psychiatric disability and that withdrawal of the prior appeal as to that matter is, in essence, moot.

A September 2008 rating decision granted entitlement to a TDIU and an earlier effective date of September 21, 2005, was granted in a March 2010 rating decision.  A September 2008 RO rating decision a 60 percent rating for asthma to 30 percent effective June 23, 2008.  The Veteran submitted a notice of disagreement with that action in January 2009 and a statement of the case was issued in February 2010.  A substantive appeal perfecting the appeal was received by VA in April 2010.  Although a handwritten notation on that form appears to request that the appeal be withdrawn, there is no indication that request was properly executed by the Veteran or the accredited representative.  In the absence of a the withdrawal of the appeal under the requirements of 38 C.F.R. § 20.204 (2014), the issue of entitlement to restoration of a 60 percent rating for asthma, and increased rating for asthma, remains for appellate review.

An August 2009 rating decision denied service connection for a TBI.  The RO denied reopening service connection claims for right hip disability and a sleep disorder in May 2010.  The issues on appeal as to tinnitus, TBI, and sleep disorder and an earlier effective date for TDIU were addressed in a March 2012 statement of the case and were perfected for appellate review in May 2012.

Although in its May 2010 rating decision the RO adjudicated the tinnitus claim on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The RO is shown to have reconsidered the previously denied service connection claim based upon liberalizing law for tinnitus associated with acoustic trauma.  However, no such law is shown to have been enacted since the last final rating decision as to that matter.  Ratings for tinnitus associated with acoustic trauma have been included since March 1976.  See 41 Fed. Reg. 11,291, 11,298 (Mar. 18, 1976).  Therefore, the Board has addressed that issue as whether new and material evidence has been submitted to reopen a claim for service connection.

The issues as to whether prior rating decisions for asthma and hip disabilities, including extraschedular rating matters, involved clear and unmistakable error (CUE) have been raised by correspondence dated January 5, 2009, and November 23, 2009, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Those issues are inextricably intertwined with the earlier effective date for TDIU issue on appeal and must be addressed to the AOJ upon remand.  

The issue of entitlement to restoration of a 60 percent rating for asthma, entitlement to an increased rating for asthma, and entitlement to an effective date earlier than September 21, 2005, for the award of a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In correspondence received on October 13, 2008, the appellant through the accredited representative requested a withdrawal of the appeal as to entitlement to service connection for a right hip disability, a back disability, a right knee disability, a left knee disability, a right shoulder disability, hearing loss, tinnitus, and a sleep disorder, and as to entitlement to an effective date earlier than November 30, 1998, for the award of service connection for asthma.

2.  In correspondence received on July 29, 2014, the appellant through the accredited representative requested a withdrawal of the appeal to reopen a claim for entitlement to service connection for a right hip disability.

3.  A present TBI disability is not shown and the evidence does not show any current disabling residuals of any service-incurred TBI.

4.  A December 2005 rating decision denied service connection for tinnitus and a sleep disorder and the Veteran perfected an appeal as to those matters, but withdrew the appeal subsequent to a rating action in September 2008.

5.  Evidence added to the record since the last rating in the appeal does not raise a reasonable possibility of substantiating the claims for service connection for tinnitus or a sleep disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to entitlement to service connection for a right hip disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal as to entitlement to service connection for a back disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal as to entitlement to service connection for a right knee disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal as to entitlement to service connection for a left knee disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of the appeal as to entitlement to service connection for a right shoulder disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

6.  The criteria for withdrawal of the appeal as to entitlement to service connection for hearing loss by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

7.  The criteria for withdrawal of the appeal as to entitlement to service connection for tinnitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

8.  The criteria for withdrawal of the appeal as to entitlement to service connection for a sleep disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

9.  The criteria for withdrawal of the appeal as to entitlement to an effective date earlier than November 30, 1998, for the award of service connection for asthma by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

10.  The criteria for withdrawal of the appeal as to reopening a claim for entitlement to service connection for a right hip disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

11.  A TBI disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

12.  New and material evidence was not received and the claim for service connection for tinnitus is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

13.  New and material evidence was not received and the claim for service connection for a sleep disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2014).  

In correspondence received on October 13, 2008, prior to the promulgation of a Board decision, the appellant through the accredited representative requested a withdrawal of the appeal as to entitlement to service connection for a right hip disability, a back disability, a right knee disability, a left knee disability, a right shoulder disability, hearing loss, tinnitus, and a sleep disorder including sleep apnea, and as to entitlement to an effective date earlier than November 30, 1998, for the award of service connection for asthma.  In correspondence received on July 29, 2014, the appellant through the accredited representative requested a withdrawal of the appeal to reopen a claim of entitlement to service connection for a right hip disability.

Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to those withdrawn issues.  Accordingly, the Board does not have jurisdiction to review those appeals and those appeals are dismissed.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate the claims in July 2009 and November 2009.  

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, Social Security Administration (SSA) records, and statements in support of the claims.  The Board finds there is no evidence of any additional existing pertinent records as to these matters.  Further attempts to obtain additional evidence would be futile.  

When VA provide an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent duties to notify and assist and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  Organic disease of the nervous system are chronic diseases for presumptive service connection purposes.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

The Veteran contends that he has a residual disability as a result of a TBI during active service.  He has asserted that he sustained a TBI in an incident involving chlorine gas exposure or an incident involving a motor vehicle accident.  Service treatment records show the Veteran was treated for chlorine gas inhalation in September 1975 and for abrasions to the nose and right shoulder after a truck accident in February 1976.  

On VA TBI examination in July 2009 the examiner acknowledged that it was possible that chlorine gas exposure could cause an hypoxic or neurologic event, but found there was nothing subjectively, by Veteran report, or objectively, by examination finding, suggestive that either an hypoxic or traumatic brain injury occurred.  An evaluation of the record and all systems, including psychiatric and neurologic, were completed.  The examiner noted that the claims file was reviewed "page-by-page" prior to the examination and that records showed the Veteran sustained a chlorine gas exposure event with no evidence of a mechanical or explosive blow to the head.  

Based upon the evidence of record, the Board finds a TBI disability is not shown.  The opinion of the July 2009 VA examiner is found to be persuasive that there are no subjective or objective findings of traumatic brain injury.  The opinion is shown to have been based upon a thorough review of the evidence of record and adequate consideration of the evidence of record.  The Veteran has not submitted any contrary medical evidence to show that he has any current TBI-related disability.

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has any medical training or expertise as to this disorder and he is not competent to provide a diagnosis or an etiology opinion.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where those incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  The Board finds that the preponderance of the evidence is against a finding that there is any current TBI-related disability.  The July 2009 VA examination is the most persuasive evidence in this case.  Following thorough examination and review of the history, that examiner found no current TBI disability.  There is no other medical evidence of record that suggests that the Veteran has a TBI disability.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  The Board finds that the preponderance of the evidence is against the claim, and service connection for a TBI disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

The credibility of new evidence is presumed for the purpose of deciding whether it is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to VA.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether new evidence meets the definition of new and material evidence, the Board should consider whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A December 2005 rating decision denied service connection for tinnitus and a sleep disorder.  That decision is shown to have considered claims associated with tinnitus due to acoustic trauma and sleep apnea as secondary to a service-connected asthma disability, including a May 2007 medical opinion noting sleep apnea since March 2006 with aggravation due to obesity and no evidence of asthma as a risk factor.  The Veteran perfected an appeal as to those matters but withdrew the appeal subsequent to rating action in September 2008.  Therefore, the prior decisions as to those matters are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

The evidence added to the record since the Veteran withdrew the appeal and the denials became final includes VA treatment and examination reports and statements in support of the claims.  A July 2009 VA examination report noted the Veteran had ringing in the left ear that began four to five years earlier and that over the past two years had become constant.  It was noted a diagnosis of sleep apnea had been provided and that the Veteran denied sleep problems since he acquired a "CPAP" machine.  

Based upon a comprehensive review, the Board finds the evidence added to the record since the last final rating decision does not raise a reasonable possibility of substantiating the claims for service connection for tinnitus or a sleep disorder.  The evidence obtained is essentially cumulative of the evidence previously considered, showing the current presence of the claims disabilities.  However, there is no indication that the newly obtained evidence could, if the claims were reopened, reasonably result in substantiation of these claims.  There is no new evidence indicating that tinnitus or a sleep disorder were incurred or permanently aggravated as a result of active service or by any service-connected disability, which was the basis for the previous denial.  Therefore, the claims for entitlement to service connection for tinnitus and a sleep disorder may not be reopened.
ORDER

The appeal for entitlement to service connection for a right hip disability is dismissed.

The appeal for entitlement to service connection for a back disability is dismissed.

The appeal for entitlement to service connection for a right knee disability is dismissed.

The appeal for entitlement to service connection for a left knee disability is dismissed.

The appeal for entitlement to service connection for a right shoulder disability is dismissed.

The appeal for entitlement to service connection for hearing loss is dismissed.

The appeal for entitlement to service connection for tinnitus is dismissed.

The appeal for entitlement to service connection for a sleep disorder is dismissed.

The appeal for entitlement to an effective date earlier than November 30, 1998, for the award of service connection for asthma is dismissed.

The appeal as to reopening a claim for entitlement to service connection for a right hip disability is dismissed.

Entitlement to service connection for a TBI is denied.

New and material evidence was not received to reopen a claim for entitlement to service connection for tinnitus and the appeal is denied.

New and material evidence was not received to reopen a claim for entitlement to service connection for a sleep disorder and the appeal is denied.


REMAND

A review of the record reveals that additional development is required of the claims for increased rating and restoration of a higher rating for asthma and the claim for earlier effective date for a TDIU.  The Veteran's statements in a March 2010 substantive appeal asserted that the asthma disability was more severe than his present 30 percent rating.  He has also raised CUE claims that are inextricably intertwined with his appeal and that must be addressed by the AOJ.  Therefore, further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the CUE claims raised by the Veteran.  In correspondence dated January 5, 2009, and received January 12, 2009, the Veteran claimed CUE in asthma ratings since the claim was first submitted in 1982.  In correspondence dated November 23, 2009, and received on December 2, 2009, the Veteran claims that there was CUE in the denials for increased rating and TDIU.  Notify the Veteran and representative of any adverse decision and of the procedural and appellate rights.  All efforts to develop and adjudicate the claims must be documented in the file.  

2.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to determine the severity of asthma.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  The rationale for the opinions should be provided.

4.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


